Citation Nr: 1014159	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-27 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease with spondyloarthritis, cervical 
spine at C4-5 and C5-6. 

3.  Entitlement to a rating in excess of 30 percent for 
residual right upper weakness and numbness.

4.  Entitlement to service connection for a low back 
disorder, claimed as degenerative disc disease and 
degenerative spondyloarthritis of the lumbar spine.

5. Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.
  
During the pendency of the appeal, the RO granted a separate 
30 percent rating, under Diagnostic Codes (DCs) 8599-8515, 
for neurological symptoms associated with the Veteran's 
service-connected cervical spine. The General Rating 
criteria, for diseases and injuries of the spine, treat 
neurological symptoms as components of a spine disability.  
As such, the Board will additionally consider, on appeal, 
whether a rating in excess of 30 percent is warranted for the 
Veteran's service-connected residual right upper weakness and 
numbness. 

The issues of entitlement to a rating in excess of 20 percent 
for degenerative disc disease with spondyloarthritis, 
cervical spine at C4-5 and C5-6 and entitlement to service 
connection for actinic keratosis, claimed as skin cancer, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

With respect to his claim for entitlement to a rating in 
excess of 30 percent for residual right upper weakness and 
numbness, the Board finds that this issue is inextricably 
intertwined with his increased rating claim for a cervical 
spine disorder. Therefore, the issue will be held in abeyance 
pending completion of the development discussed in the REMAND 
below. See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
PTSD has been productive of serious but not total 
occupational and social impairment.

2.  A chronic low back disorder was not manifest during 
service; lumbar spine pathology was not identified until 
January 1994; arthritis was not manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.

3.  The current low back disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code (DC) 9411 (2009).

2.  A low back disorder, claimed as degenerative disc disease 
and degenerative spondyloarthritis of the lumbar spine was 
not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating- PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability rating assigned for his PTSD. As such, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA also will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 70 percent 
disabling under DC 9411, in accordance with the General 
Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. 
The Veteran maintains that his 70 percent rating should be 
increased to 100 percent disabling.

Under the general rating formula, a 70 percent evaluation is 
warranted for PTSD if the Veteran exhibits: occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); inability to establish and maintain 
effective relationships.

A maximum 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, DC 9411.

With respect to the schedular criteria used to rate PTSD, the 
evidence of record does not demonstrate any of the specific 
symptoms listed in the examples for the 100 percent rating 
under DC 9411. He has experienced no gross impairment of his 
thought process or communication; in fact his speech has been 
consistently normal (August 2006, private treatment note; 
November 2006, VA examination; August 2008, private treatment 
note; January 2009, VA examination). 

His thought processes were described as goal directed at his 
November 2006 VA examination, and as unremarkable at his 
January 2009 VA examination. The Veteran did indicate, at his 
November 2006 VA examination, that he had difficulty getting 
all of his thoughts put into words, due to being chocked up. 
The Veteran denied symptoms of deluded thoughts and auditory 
or visual hallucinations at an August 2006 private treatment 
visit, August 2008 private treatment visit, and January 2009 
VA examination. 

With respect to the Veteran's memory, both his long term and 
short term memories were described as intact at August 2006 
and August 2008 private treatment visits. The January 2009 VA 
examiner described the Veteran's remote and recent memory as 
being normal, while his immediate memory was described as 
being mildly impaired. The Veteran indicated that he 
frequently forgot to complete tasks. These findings do not 
rise to the level of disorientation to time and place or 
memory loss for close relative, his own name or occupation.

The Veteran has additionally been consistently oriented to 
time and place. Private treatment notes from August 2006 and 
August 2008, and his November 2006 and January 2009 VA 
examinations noted that he was oriented to time and place. 
With respect to activities of daily living, the Board notes 
that a June 2006 private treatment note indicated that the 
Veteran had difficulty completing daily tasks.  However, a 
November 2006 VA examination noted that he was able to 
perform his activities of daily living well. Further, his 
January 2009 VA examination noted that he did not have 
problems with activities of daily living and was able to 
maintain minimum personal hygiene.  

A 100 percent rating is also warranted under DC 9411, if a 
Veteran manifests persistent danger to himself or others. The 
Veteran denied suicidal and homicidal ideation at an August 
2006 private treatment visit, November 2006 VA examination, 
and January 2009 VA examination. The Board has considered 
reports of chronic anger and rage problems. He reported at an 
August 2006 private treatment visit that he was frequently 
irritable and easily angered. Anger and irritability were 
also noted in a June 2006 letter written by his private 
treating physician. 

An August 2008 private treatment note indicated that the 
Veteran periodically engaged in physical altercations when 
feeling threatened or disrespected. He also reported a 
history of verbal and physical altercations at his January 
2009 VA examination. Although the Veteran appears to have 
occasional difficulty with bursts of anger and rage, the 
evidence does not indicate he is in persistent danger of 
hurting others. 

The Veteran's other reported symptoms, including nightmares, 
intrusive thoughts, hypervigilance, avoidance, exaggerated 
startle response, difficulty with relationships, anxiousness, 
and irritability, are contemplated by the currently assigned 
disability evaluation of 70 percent.

With respect to occupational impairment, the record does not 
establish that the Veteran is unable to work solely due to 
his PTSD. In fact, a July 2009 rating decision granted the 
Veteran a total disability rating based on individual 
unemployability (TDIU) based on his service-connected 
disabilities including PTSD, cervical spine, and residuals of 
right upper weakness and numbness. The Board recognizes that 
the January 2009 VA examiner noted that the Veteran had total 
occupational and social impairment due to PTSD signs and 
symptoms. However, a July 2008 letter, from the Veteran's 
private treating physician, indicated that the Veteran was 
incapable of securing and maintaining employment due to both 
his psychological issues and physical disabilities. 

In concluding that a disability rating in excess of 70 
percent is not warranted here, the Board has also considered 
the Veteran's Global Assessment of Functioning (GAF) score 
assigned at his VA examinations. GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM IV)).  

Here, the November 2006 VA examination revealed a GAF score 
of 52, while the January 2009 VA examination revealed a GAF 
score of 50. Therefore, the GAF scores referable to the 
Veteran's PTSD range essentially from 50 to 52.   In this 
regard, scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). A GAF score of 41-50 
indicates more serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Based on the above GAF scores, an evaluation in excess of 70 
percent is not warranted for any portion of the rating period 
on appeal.  The Board finds that the GAF scores are 
consistent with the rating already in effect.  In reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate. 

The overall evidence therefore shows that the Veteran does 
not manifest total occupational impairment due to his PTSD. 
His GAF scores have been indicative of serious symptoms, but 
do not establish total impairment. The preponderance of the 
evidence is thus against a finding that the severity of his 
symptoms are contemplated by a 100 percent rating as his PTSD 
does not meet or approximate total occupational or social 
impairment. 38 C.F.R. §§ 4.7, 4.21. As the preponderance of 
the evidence is against the claim, reasonable doubt does not 
arise, and the claim is denied. 38 U.S.C.A. § 5107(b) (West 
2002).

With respect to the Veteran's claim, the Board has also 
considered the statements of the Veteran and his wife that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and his wife are competent to 
report symptoms because this requires only personal knowledge 
as it comes to them through their senses. Layno, 6 Vet. App. 
at 470.  They are not, however, competent to identify a 
specific level of disability of this disorder-according to 
the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of 
the Veteran's PTSD disability-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 
(Fed.Cir. Jul 17, 2009).

The Board finds that the schedular criteria are adequate to 
describe the severity and symptoms of the Veteran's 
disability.  His PTSD has been manifested by no more than 
serious symptoms, such as sleep problems, intrusive thoughts, 
hypervigilance, anger and rage, and severe occupational and 
social impairment. These manifestations are contemplated in 
the rating criteria. The rating criteria are therefore 
adequate to evaluate the Veteran's disability and referral 
for consideration of extraschedular rating is not warranted. 
Id. 

II.  Service Connection- Lumbar Spine

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the claim for service connection for a lumbar 
spine disorder, the Board begins by considering whether his 
disability existed prior to service.  In this regard, a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002).

In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  The Board has considered an October 1968 letter, 
from his private treating physician, indicating that the 
Veteran had been treated for a moderate low-back strain, 
prior to service. Additionally, the Veteran reported a 
history of recurrent back pain in a report of medical history 
completed at entrance in June 1969.  However, the Veteran's 
June 1969 enlistment examination revealed a normal clinical 
evaluation of his spine. As there was no defect of the 
Veteran's spine noted on entry, and there is no clear and 
unmistakable evidence of record showing that his low back 
disorder preexisted service, the presumption of soundness has 
not been rebutted.  As such, the Board will proceed under the 
premise that his low back disorder did not preexist service. 
	
	Service treatment records reflect that the Veteran was 
treated in March 1970 for lumbar flank pain.  The clinical 
impression was mild lumbosacral strain. There is no 
additional treatment for his back mentioned in the service 
treatment records. At the time of service separation a year 
and a half later, the clinical evaluation of his spine was 
normal. Although the Board acknowledges that he sought 
treatment for low back pain on one occasion during service, 
based on the absence of additional complaints during service 
and a normal separation examination, a chronic back disorder 
was not shown in service. 

	Next, post-service evidence does not reflect complaints or 
treatment for a back disorder until a January 1994 private 
treatment record, over twenty years following separation from 
service. He was diagnosed with back pain. Therefore, the 
competent evidence does not reflect continuity of 
symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to his low back for many years, the 
evidence includes the Veteran and his wife's statements 
asserting continuity of symptoms with respect to this 
disorder.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to his low back after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  

	The Board again notes that the separation examination was 
normal, indicating that a spine disorder was not present at 
that time.  Such objective evidence is more reliable than the 
Veteran's subjective observations.  The Board also emphasizes 
the multi-year gap between discharge from active duty service 
(1971) and initial reported symptoms related to his low back 
in approximately 1994 (over a 20-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

	Additionally, the Board has considered that when the Veteran 
sought to establish medical care with the private physician 
in January 1994, he did not report that his low back 
symptomatology was related to an in-service injury or that it 
was of longstanding duration. Rather, he reported that he had 
hurt his back after lifting a tar bucket at home. He did not 
claim that his disorder was related to service until he filed 
his claim.  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's low back disorder to active duty.    
	
	To that end, the Board places significant probative value on 
a June 2007 VA medical opinion undertaken to specifically 
address the Veteran's low back claim.   The June 2007 VA 
examiner noted that the Veteran had experienced an episode of 
lumbar flank pain during service, in March 1970, and was 
diagnosed with a mild lumbosacral strain. The VA examiner 
further considered a November 2006 VA examination.  He opined 
that it was his professional opinion that the Veteran's 
lumbar spine disorder, diagnosed as degenerative disc disease 
and degenerative spondyloarthritis of the lumbar spine, was 
less likely than not related to his mild lumbosacral strain 
reported in March 1970.  
	
	The Board finds that the June 2007 opinion is adequate for 
evaluation purposes. Specifically, the examiner reviewed the 
claims file.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's opinion to be of great 
probative value.

The Board has also considered the Veteran and his wife's 
statements asserting a nexus between his currently-diagnosed 
low back disorder, and active duty service.  Although the 
Veteran and his wife are competent to report that he had back 
pain since service, he is not competent to render a medical 
opinion.  Moreover, the Board finds that the June 2007 VA 
examiner's opinion is the most probative evidence of record.  
This is because he reviewed his records and considered his 
reported history.  As such, the preponderance of the evidence 
weighs against a finding that the Veteran's low back disorder 
developed in service or is due to any event or injury in 
service. 

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, in order to trigger the presumption, such disease 
must become manifest to a degree of 10 percent or more within 
1 year from the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of arthritis of his back within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied. 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

III. VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's increased rating claim for PTSD arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private treatment records, and he was afforded VA 
examinations in November 2006 and January 2009. The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

With respect to his service connection claim for a low back 
disorder, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in June and August 2006 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the Veteran submitted private treatment records.  
Next, a VA examination was completed in November 2006, and a 
VA medical opinion was obtained in June 2007 pertinent to the 
issue on appeal. Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 70 percent for PTSD is denied. 

Service connection for a low back disorder, claimed as 
degenerative disc disease and degenerative spondyloarthritis 
of the lumbar spine, is denied.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Board finds 
that additional development is required in order to satisfy 
VA's obligations under the VCAA.  

Cervical Spine-The Veteran indicated, in his August 2008 
substantive appeal, that he had had recent surgery on his 
neck. Although a July 2008 letter from the South Florida 
Spine Clinic briefly summarizes the operation, it appears 
that there are additional treatment records which have not 
yet been associated with the claims file. As such, all 
available records associated with the Veteran's cervical 
spine, from the South Florida Spine Clinic, should be 
obtained on remand.

Actinic Keratosis- VA's duty to assist includes a duty to 
obtain a medical opinion when it is deemed necessary to make 
a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009). 

The Veteran has proffered three alternative causes for his 
actinic keratosis. He first contends that he has this skin 
disorder due to herbicide exposure during service. 
Alternative causes for his skin disorder were raised at an 
October 2006 VA examination. He indicated that he was 
repeatedly sunburned during his service, in Vietnam, without 
the benefit of sunscreen. He additionally stated that he was 
the hauler for JP-4 jet fuel that serviced choppers and jets, 
which frequently resulted in spills on his arms, legs, and 
hands. 

Although the Veteran contends that his skin disorder is 
associated with exposure to herbicides, the Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996). Thus, 
service connection for his skin disorder, as evaluated under 
the regulations governing presumptive service connection 
based on exposure to Agent Orange, is not warranted.

The Veteran has additionally indicated that his skin disorder 
may be the result of both sunburns and/or exposure to jet 
fuel. Although an October 2006 VA skin examination was 
undertaken, a VA medical opinion was not obtained. It is 
unclear from the claims file whether the etiology of this 
disorder is associated with his alleged in-service causes. 
The Board finds these are medical questions outside of its 
jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  As such, 
a VA examination is required to determine the etiology of the 
Veteran's skin disorder.

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the appropriate 
releases, obtain all available records 
from the South Florida Spine Clinic 
regarding treatment of the Veteran's 
cervical spine. Any negative search 
result should be noted in the record. 

2. Schedule the Veteran for an 
appropriate examination to assess his 
skin disorder and evaluate the 
relationship between his skin disorder 
and active duty service.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (i.e., 
probability of 50 percent) that his skin 
disorder is causally related to service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  

3. Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond. Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


